Citation Nr: 1022568	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-27 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a chronic headache 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to April 
1987 and from December 1990 to July 1991, with additional 
reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from March 2005 and July 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was received in April 2006, a 
statement of the case was issued in July 2006, and a 
substantive appeal was received in August 2006.  

The Veteran testified at a hearing before the RO in April 
2008 and at a hearing before the Board in March 2009.  
Additional evidence was received from the Veteran in March 
2009 and June 2010.  As the Veteran has waived initial RO 
review of this evidence, the Board will consider it.  
38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

The Veteran essentially contends that he incurred a 
psychiatric disorder, to include depression and PTSD, and 
chronic headaches, during military service.  He has 
identified a stressor that occurred on an Air Force Base on 
September 16, 1996, and has stated that he is unsure whether 
he was working as a civilian that day or was on reserve 
status.  The Board notes that September 16, 1996 was a 
Monday.

In this regard, the Board notes that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Active service includes 
active duty, any period of active duty for training from 
which the person has a disability due to disease or injury 
incurred in or aggravated by such service, and any period of 
inactive duty training from which the person has a disability 
due to injury incurred in or aggravated by such service.  38 
U.S.C.A. §§ 101(24), 106.

The Board notes that a personality disorder is not a disease 
or injury within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2006); Winn v. Brown, 8 Vet. App. 510 (1996).  
Service connection is still permissible for such a disorder 
in the limited circumstance when there has been aggravation 
of a pre-existing condition during service by superimposed 
disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990).  
See also Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).

The Board finds that a remand is in order in part to 
ascertain the precise dates of the Veteran's service, which 
includes periods of active duty, as noted above, as well as 
later periods of active duty for training (typically, annual 
two-week "summer camps") and periods of inactive duty 
training (typically, monthly "weekend drills").  The Veteran 
has testified that he also worked as a civilian employee of 
an Air Force Base.  Of record is a service history which 
reflects the number of days per year that he had active duty 
for training and inactive duty training, but the exact dates 
of service are not listed.  Such information is needed as the 
reference points for determining whether a condition was 
incurred in or aggravated by service.  Although there have 
been previous attempts to obtain these dates, the Board finds 
that the RO should again attempt to obtain this service 
information, as well as any additional service treatment 
records that may be available.  

Moreover, at the March 2009 Board hearing, the Veteran 
testified that he was treated at a VA facility in late 2007 
or early 2008.  The Board finds that the RO/AMC should 
attempt to obtain these VA treatment records and any ongoing 
pertinent medical records relating to a psychiatric disorder 
or headaches.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Additionally, the Board notes that the Veteran testified at 
the March 2009 Board hearing that he was receiving Social 
Security Administration (SSA) disability benefits based on a 
psychiatric disorder.  The record does not reflect an attempt 
by VA to secure copies of the SSA determination pertaining to 
the claimant.  As these records may be relevant to the 
current appeal, a request should be made to the SSA for any 
records pertaining to the Veteran, including any decisions 
and any medical evidence relied upon in making those 
decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).

The Board notes that service treatment records reflect that 
the Veteran complained of headaches in February 1984 and on 
other occasions during active duty service.  Some of his more 
recent records reflect that he has been diagnosed with 
headaches related to stress.  The Veteran claims that he 
currently suffers from chronic headaches.  As there is 
evidence of a current disability, medical evidence of 
intermittent headaches during service, and an indication that 
the disability may possibly be associated with the Veteran's 
service, the Board finds that it is necessary to afford the 
Veteran a VA medical examination to obtain a medical opinion 
to determine whether the Veteran has a current headache 
disorder that is  related to service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i).

Service treatment records reflect that during active service 
in 1985, the Veteran was referred for a psychiatric 
evaluation, although a psychiatric disorder was not 
diagnosed.  In March 1997 he was diagnosed with adjustment 
disorder with mixed anxiety and depressed mood, and schizoid 
and paranoid personality features.  Private treatment records 
from Dr. H.R.T. dated in June 2000 reflect that the Veteran 
was diagnosed with a single episode of severe, major 
depression, and recent VA medical records reflect treatment 
for a psychiatric disorder.  The Board finds that it is 
necessary to afford the Veteran a VA medical examination to 
obtain a medical opinion to determine the etiology of any 
current psychiatric disorder.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the 
appropriate records repositories and make 
another attempt to determine the precise 
dates of the Veteran's military service, 
which includes periods of active duty, and 
later periods of active duty for training 
and periods of inactive duty training.  
Any additional service treatment records 
should also be obtained.  In particular, 
the RO/AMC should attempt to verify the 
Veteran's military status on September 16, 
1996.

2.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated 
him for a psychiatric disorder or 
headaches since February 2007.  After 
securing any necessary releases, obtain 
any records which are not duplicates of 
those in the claims file, and associate 
them with the claims file.  In particular, 
the RO should attempt to obtain any VA 
treatment records relating to a 
psychiatric disorder dated in late 2007 or 
early 2008.  If no records are available, 
documentation stating such should be 
incorporated into the claims file.  

3.  Secure from SSA copies of their 
determination on the Veteran's award of SSA 
disability benefits, as well as copies of 
the complete medical records considered in 
conjunction with that determination.  Upon 
receipt of those records, the RO should 
review them and arrange for any further 
development suggested by the information 
therein.  If such records are unavailable, 
this fact should be annotated in the claims 
file.

4.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA psychiatric examination by a 
psychiatrist to determine the nature and 
extent of any psychiatric disabilities, and 
to obtain an opinion as to whether any such 
disorders are possibly related to service.  
The VA examiner must be advised of the 
verified dates of the Veteran's military 
service.  The claims file must be provided 
to and be reviewed by the psychiatrist in 
conjunction with the examination.  The 
examination report should include a 
detailed account of all psychiatric 
pathology found to be present as well as a 
mental status examination.  Any tests or 
studies deemed necessary should be 
conducted, and the results should be 
reported in detail.

Following review of the claims file and 
examination of the Veteran, the 
psychiatrist should clearly identify all 
psychiatric disorders found.  With respect 
to each diagnosed psychiatric disability 
(other than personality disorders), the 
psychiatrist should opine as to whether it 
is more likely, less likely, or at least as 
likely as not (50 percent probability or 
greater) that the current psychiatric 
disability arose during service or is 
otherwise related to any incident of 
service.  A rationale for all opinions 
expressed should be provided.

5.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
chronic headache disability.  The claims 
file should be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
tests should be accomplished.  After 
reviewing the claims file and examining 
the Veteran, the examiner should opine as 
to whether it is more likely, less likely, 
or at least as likely as not (50 percent 
probability or greater) that any current 
headache disability arose during service 
or is otherwise related to any incident of 
service.  A rationale for all opinions 
expressed should be provided.

6.  After completion of the foregoing, 
readjudicate the claims, with 
consideration of any additional evidence 
received since the October 2008 
supplemental statement of the case.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


